Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   Regarding claim 21, none of the references of record teaches or suggests, alone or in combination, “A laser device comprising: a plurality of diodes to emit laser beams having different wavelengths;… each of the plurality of diodes is integrally formed with an adjustment component that is rotatable around an emission end of the laser diode, and a height from an installation surface on which the adjustment component is installed to a  pipe carrying refrigerant to the laser diode is lower than a height from the installation surface to the optical axis of the laser beam”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761